Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 27, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective June 9, 1975 because she refused employment without good cause. Claimant concededly refused employment for which she was reasonably fitted by training and experience. What constitutes good cause for a claimant for unemployment insurance benefits to refuse a job for which he or she is qualified by training and experience is a factual question and, if the board’s decision is supported by substantial evidence, it must be affirmed (.Matter of Hoffman [Catherwood] 34 AD2d 871). The claimant’s proffered reasons for refusal merely raise factual issues which the board resolved adversely to the claimant. Since substantial evidence supports the board’s decision, it should be affirmed. Decision affirmed, without costs. Greenblott, J. P., Kane, Main, Larkin and Herlihy, JJ., concur.